Mr. Justice Hutchison
delivered the opinion of the Court.
The district court dismissed an appeal from a municipal court upon the theory that the transcript had not been filed within the statutory period. Before the expiration of that period a motion for an extension of time had been made. After the expiration of that period this extension had been granted. The order granting an extension of time related *617back to tbe time of the motion. Soriano et al. v. Rexach et al., 21 P.R.R. 411.
Blondet v. Flores, 35 P.R.R. 197, cited by tbe district judge is not in point.
The order appealed from must be reversed.